Citation Nr: 1821959	
Decision Date: 04/13/18    Archive Date: 04/25/18

DOCKET NO.  13-01 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a heart disability to include ischemic heart disease, claimed as due to herbicide agent exposure.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to April 1972.  Service in the Republic of Vietnam is indicated by the record.  The Veteran is the recipient of the Combat Infantryman Badge (CIB).

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In January 2018, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran asserts entitlement to service connection for a heart disability, to include ischemic heart disease, which he contends is due to in-service herbicide agent exposure.  See the January 2018 Board hearing transcript.  For the reasons set forth below, the Board finds that this matter must be remanded for further evidentiary development.

The Board initially notes that the Veteran reported that he is in receipt of disability benefits from the Social Security Administration (SSA).  See the January 2018 Board hearing transcript, pg. 7.  As these records are potentially pertinent to the pending claim, the AOJ should obtain the Veteran's SSA records upon remand.  See Golz v. Shinseki, 590 F.3d 1317, 1320-1321 (Fed. Cir. 2010) (VA's duty to assist includes obtaining records from SSA when potentially relevant).


The record on appeal reflects that the Veteran served on active duty from June 1969 to April 1972, to include service in the Republic of Vietnam during the Vietnam era.  His exposure to an herbicide agent such as Agent Orange is therefore legally presumed.  38 C.F.R. § 3.307(a)(6) (2017).

In March 2011, in accordance with the holding in Nehmer v. United States Veterans Admin., 712 F.Supp. 1404 (N. D. Cal.1989), the RO undertook to review the Veteran's claims file and adjudicated the issue of entitlement to service connection for ischemic heart disease.  The Veteran was therefore afforded a VA examination in June 2011, at which time the examiner reported that the "Veteran does not have any documentation of ischemic heart disease at this time."  The RO therefore denied the Veteran's claim in the August 2011 rating decision.

The Veteran has subsequently submitted evidence documenting cardiac impairment including atrial fibrillation, arteriovenous block with bradycardia, right bundle block, and asymmetric left ventricular hypertrophy.  See the VA treatment records dated February 2016; private treatment records dated April 2015 and December 2015.  He was also diagnosed with acute congestive heart failure in April 2015.

Given the newly received evidence of cardiac impairment, the Board finds that this matter must be remanded in order to determine whether the Veteran's diagnosed cardiac disabilities are indicative of ischemic heart disease.  To this end, service incurrence for certain diseases, including ischemic heart disease, will be presumed on the basis of an association with certain herbicide agents (e.g., Agent Orange).  38 U.S.C. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Under the applicable criteria, "ischemic heart disease" includes, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm and coronary bypass surgery; and stable, unstable and Prinzmetal's angina).  38 C.F.R. § 3.309(e).  Ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke.  Id. at Note 2.

Moreover, service connection for a diagnosed cardiac disability may be also granted on a direct basis.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange); Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994); Brock v. Brown, 10 Vet. App. 155 (1997).

In the present case, the Veteran has not been afforded a VA medical opinion as to the etiology of his diagnosed cardiac disabilities.  As the Board cannot conclude that there is "no reasonable possibility" that such an opinion could aid in substantiating the Veteran's claim, an opinion must be procured.  See Wood v. Peake, 520 F.3d 1345, 1347-48 (Fed. Cir. 2008) (quoting 38 U.S.C. § 5103A(a)(2)) (VA is excused from providing assistance, such as an examination, only "when 'no reasonable possibility exists that such assistance would aid in substantiating the claim.'").

On remand, any previously unobtained ongoing relevant medical records should be procured and associated with the Veteran's claims file.

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding records of VA evaluation and/or treatment of the Veteran.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with respect to requesting records from Federal facilities.  All records/responses received should be associated with the claims file.

2. Request that SSA furnish a copy of its decision awarding the Veteran disability benefits, as well as copies of all medical records underlying that determination.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

3. Refer the VA claims file to a medical professional with appropriate expertise to provide an opinion as to the claimed heart disability, to include ischemic heart disease.  The examiner is requested to review the claims file in its entirety including all service treatment records, VA, and private treatment records.  The examiner should then address the following:
      
(a).  Identify all of the Veteran's cardiac disabilities.
      
(b).  Is the Veteran currently diagnosed with ischemic heart disease?

(c).  With respect to any diagnosed cardiac disability, is it at least as likely as not that the diagnosed disability had its onset in service, or is otherwise the result of a disease or injury in service, to include legally presumed in-service exposure to herbicides?

Should the examiner decide that a physical examination of the Veteran is required to address these questions, one should be scheduled.

If the examiner is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what if any additional evidence would be necessary before an opinion could be rendered.  The examiner must provide a rationale for each opinion given.

4. Thereafter, readjudicate the claim on appeal.  If any benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
K. CONNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

